  Case 1:21-cv-10831-RMB Document 4 Filed 06/11/21 Page 1 of 3 PageID: 48



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
MICHAEL HICKS,                 :
                               :
          Petitioner,          :   Civ. No. 21-10831 (RMB)
                               :
     v.                        :
                               :
LAMINE N’DIAYE,                :    MEMORANDUM AND ORDER
                               :
          Respondent.          :
______________________________:

        Petitioner is a federal prisoner proceeding pro se with a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

On May 14, 2021, this Court administratively terminated this

matter as Plaintiff had not paid the filing fee and his

application to proceed in forma pauperis was incomplete. (See

Dkt. No. 2.) Subsequently, Petitioner paid the filing fee such

that the Clerk shall be ordered to reopen this case.

        Petitioner has also submitted another application to

proceed in forma pauperis. (See Dkt. No. 3.) However,

Petitioner’s application to proceed in forma pauperis will be

denied without prejudice. Local Civil Rule 81.2(b) provides

that:

             Whenever a Federal . . . prisoner submits a
             . . . petition for writ of habeas corpus . .
             . and seeks in forma pauperis status, the
             prisoner shall also submit an affidavit
             setting forth information which establishes
             that the prisoner is unable to pay the fees
             and costs of the proceedings and shall
             further submit a certification signed by an
             authorized officer of the institution
  Case 1:21-cv-10831-RMB Document 4 Filed 06/11/21 Page 2 of 3 PageID: 49



          certifying (1) the amount presently on
          deposit in the prisoner’s prison account
          and, (2) the greatest amount on deposit in
          the prisoner’s prison account during the
          six-month period prior to the date of the
          certification.

L. Civ. R. 81(b). Petitioner has not had the amount presently on

deposit in his prisoner account nor the greatest amount on

deposit in his prisoner account during the prior six-month period

certified by the appropriate prison official. Therefore, it is

incomplete. Nevertheless, given Petitioner has paid the filing

fee, this Court shall proceed on that basis.

     This Court has screened the habeas petition for dismissal

under Habeas Rules 1 (scope of the rules) and 4 (preliminary

review) and determined that dismissal without a response to the

habeas petition is not warranted.

     Therefore, IT IS this 11th day of June 2021,

     ORDERED the Clerk shall reopen this case; and it is further

     ORDERED that Petitioner’s application to proceed in forma

pauperis (Dkt. No. 3) is denied without prejudice; and it is

further

     ORDERED that the Clerk shall serve a copy of the habeas

petition (Dkt. No. 1) and this order, upon Respondent, the

warden of FCI-Fort Dix, by regular mail with all costs of

service advanced by the United States; and it is further

     ORDERED that the Clerk shall forward a copy of the petition


                                    2
  Case 1:21-cv-10831-RMB Document 4 Filed 06/11/21 Page 3 of 3 PageID: 50



(Dkt. No. 1) and this order to the Chief, Civil Division, United

States Attorney’s Office, at the following email address:

USANJ-HabeasCases@usdoj.gov; and it is further

     ORDERED that within thirty (30) days of the date of the

entry of this order, Respondent shall file and serve a response

to the habeas petition which responds to the allegations and

grounds in the habeas petition and which includes all

affirmative defenses Respondent seeks to invoke; and it is

further

     ORDERED that Respondent shall file and serve with the

response certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses; and it is further

     ORDERED that within thirty (30) days of receipt of the

response, Petitioner may file a reply; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is further

     ORDERED that the Clerk shall serve a copy of this order on

Petitioner by regular U.S. mail as well as a copy of the blank

form of a prisoner applying for in forma pauperis status in a

habeas corpus case.



                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge

                                    3
